United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WRIGHT-PATTERSON AIR FORCE
BASE, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0937
Issued: December 28, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 30, 2018 appellant, through counsel, filed a timely appeal from a March 7, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On October 29, 2014 appellant, then a 64-year-old retired senior aerospace engineer, filed
an occupational disease claim (Form CA-2) alleging that workplace exposure to mercury, lead,
cadmium, arsenic, and aluminum caused multiple medical conditions including diabetes, multiple
sclerosis, and Parkinson’s disease. The employing establishment indicated that appellant had been
on leave for long periods of time from the summer of 2012 and had retired on June 3, 2013.
By development letter dated December 8, 2014, OWCP advised appellant that the evidence
of record was insufficient to establish her claim. It requested that she provide additional factual
and medical evidence. OWCP provided appellant a questionnaire for her completion and afforded
her 30 days to submit additional evidence.
After initial development, OWCP denied the claim on March 12, 2015. On April 9, 2015
appellant, through counsel, requested a hearing before a representative of OWCP’s Branch of
Hearings and Review.
Results of March 2, 2015 laboratory testing ordered by Dr. L. Terry Chappell, an attending
Board-certified family physician, found that appellant had positive results to aluminum, antimony,
cadmium, cesium, gadolinium, lead, nickel, and uranium. In an October 7, 2015 report,
Dr. Chappell advised that he first saw appellant on March 2, 2015 and had reviewed her medical
records since 1983. He noted that she had multiple gynecological problems, infections,
pneumonias, respiratory problems, frequent fractures and falls, digestive problems, and profound
fatigue. Dr. Chappell opined that appellant’s immune system had been compromised. He noted
that appellant was exposed to toxic materials at work and advised that her health problems
stemmed from this exposure.
OWCP continued to receive a series of medical reports pertaining to diverse medical
conditions which did not explain the cause of any diagnosed conditions.
During the hearing, held on November 3, 2015, appellant testified regarding her
employment exposure to toxic materials. The hearing representative explained the type of medical
evidence needed if exposure were accepted.
By decision dated January 27, 2016, an OWCP hearing representative found that the case
was not in posture for decision and remanded the case for OWCP to obtain additional evidence
from the employing establishment regarding appellant’s chemical exposures.
In letters dated February 9 and April 5, 2016, OWCP asked the employing establishment
to furnish information regarding appellant’s exposure to specific toxic elements. The employing
establishment did not respond.

2

By decision dated May 23, 2016, OWCP found that, based on medical testing on March 2,
2015 and the absence of a response from the employing establishment, appellant had experienced
exposure to aluminum, antimony, arsenic, barium, beryllium, bismuth, cadmium, cesium 133,
gadolinium, lead, mercury, nickel, thallium, tin, tungsten, and uranium at the employing
establishment. It found she had not established exposure to palladium, platinum, tellurium, and
thorium. Following review of the medical evidence submitted, OWCP found that appellant had
not established a diagnosed medical condition causally related to the accepted work exposures to
toxic heavy metals.
On December 28, 2016 appellant, through counsel, requested reconsideration and
submitted a December 21, 2016 report from Dr. Ernest P. Chiodo, Board-certified in internal and
occupational medicine.
In the December 21, 2016 report, Dr. Chiodo described appellant’s employment and
exposure history and advised that she gradually developed a significant neurological disease
during the course of her employment. He noted his review of some medical records and advised
that appellant’s symptoms included difficulty with balance and walking, difficulty with
concentration and impaired short-term memory, which continued to the present and rendered her
unable to work. Dr. Chiodo indicated that appellant had been evaluated medically for Parkinson’s
disease, thyroid and Lyme disease, diabetes, and multiple sclerosis, but was found not to suffer
from any of these ailments. He noted his review of a medical publication, Neuropathology of
Heavy Metal Intoxication,3 regarding exposure to heavy metal causing neuropathy. Dr. Chiodo
indicated that appellant had a long-term exposure to rocket propellants and the combustion
products of rocket propellants that included hydrazine and heavy metals, opining that these were
well known to cause the neurological manifestations from which she is suffering. He noted that,
despite extensive medical evaluations, no alternative explanation for her neurological disease had
been found and, therefore, a differential diagnosis of etiology pointed only to her federal
employment as the cause for her neurological impairment. Dr. Chiodo diagnosed neuropathy and
encephalopathy. He concluded, within a reasonable degree of medical and scientific certainty, that
appellant’s neurological disease was caused by her long-term exposure to rocket propellants and
the combustion products of rocket propellants including hydrazine and heavy metals during the
course of her federal employment, which caused her to be permanently disabled.
By merit decision dated March 24, 2017, OWCP denied modification of its May 23, 2016
decision. It noted that, as it did not appear that Dr. Chiodo examined appellant and because he did
not specifically reference any of her prior medical records, his opinion that she suffered from
employment-related neuropathy and encephalopathy was of diminished probative value.
Appellant, through counsel, requested reconsideration on August 3, 2017. In a report dated
April 11, 2017, Dr. Chiodo opined that appellant’s occupational exposure caused neuropathy and
encephalopathy, noting that despite extensive work-up, no alternative explanation had been found.
He indicated that he had physically examined appellant, and related that he observed that she had
difficulty with ambulation, required a cane to walk, and had difficulty processing and answering

3

Neuropathology of Heavy Metal Intoxication, 26 Environmental Health Perspectives, 117-120 (1978).

3

questions. Dr. Chiodo reiterated that, upon his review of records and his observation of appellant,
she had neuropathy and encephalopathy caused by occupational exposure.
By merit decision dated March 7, 2018, OWCP found that appellant had not submitted
medical evidence substantiating that her exposure to heavy metals in the course of her federal
employment caused her diagnosed medical conditions. It noted that, although Dr. Chiodo
indicated that he observed appellant ambulate and respond to questions, he did not provide
complete physical examination findings. OWCP further noted that, although Dr. Chiodo again
indicated that he reviewed medical records, he did not reference any specific report. It concluded
that the evidence present was not of sufficient probative value to modify its prior decisions.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that he or she sustained an injury in the performance of duty, and that any
specific condition or disability from work for which he or she claims compensation is causally
related to that employment injury.5
In an occupational disease claim, a claimant must submit the following: (1) medical
evidence establishing the presence or existence of the disease or condition for which compensation
is claimed; (2) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; and (3) medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9

4

Supra note 2.

5

M.S., Docket No. 17-0980 (issued June 19, 2018).

6

E.M., Docket No. 18-0275 (issued June 8, 2018).

7

A.M., Docket No. 18-0685 (issued October 26, 2018).

8

E.V., Docket No. 18-0106 (issued April 5, 2018).

9

A.M., supra note 7; Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment.
In his October 7, 2015 report, Dr. Chappell maintained that toxic exposure at work caused
appellant’s health problems. However, he merely indicated that she had a history of multiple
gynecological problems, multiple infections, pneumonias, respiratory problems, frequent fractures
and falls, digestive problems, and profound fatigue, and generally opined that her immune system
had obviously been compromised. Medical evidence must be of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10 A medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale.11 Dr. Chappell’s report
is of insufficient rationale to establish causal relationship.12
Dr. Chiodo diagnosed neuropathy and encephalopathy. The Board, however, finds that he
did not provide sufficient explanation regarding whether the conditions he diagnosed were caused
or aggravated by appellant’s work exposure. The Board has held that, in assessing medical
evidence, the weight of a physician’s opinion is determined by the opportunity for and
thoroughness of the examination, the accuracy and completeness of the physician’s knowledge of
the facts and medical history, the care of analysis manifested, and the medical rationale used to
explain the conclusions reached.13
Dr. Chiodo indicated that appellant was exposed to rocket propellants and the combustion
products of rocket propellants at work on a long-term basis. He opined that a differential diagnosis
of etiology pointed only to her federal employment as the cause for her neurological impairment
and concluded that these caused her to be permanently disabled from work. Although he reported
that appellant had an extensive work-up which ruled out other causes of her condition, Dr. Chiodo
did not reference specific examinations, tests, or studies that led to the formation of his opinion.
Moreover, his only description of examination findings was that he observed that she had difficulty
with ambulation and required a cane to walk and had difficulty processing and answering
questions. Dr. Chiodo did not provide specific neurological or neuropsychological test findings.
Thus, contrary to counsel’s assertion on appeal, Dr. Chiodo’s reports are insufficient to meet
appellant’s burden of proof.14 To establish causal relationship, a claimant must submit a
physician’s report in which the physician reviews the employment factors identified as causing the
claimed condition and, taking these factors into consideration as well as findings upon
examination, explains how the employment factors caused or aggravated the diagnosed conditions
10

See D.R., Docket No. 09-1723 (issued May 20, 2010).

11

See W.S., Docket No. 17-1769 (issued July 26, 2018); Roma A. Mortenson-Kindschi, 57 ECAB 148 (2006).

12

A.M., supra note 7.

13

T.P., Docket No. 17-1468 (issued August 6, 2018)

14

E.M., supra note 6.

5

and presents medical rationale in support of his or her opinion.15 Dr. Chiodo did not provide the
necessary medical rationale to establish causal relationship between the accepted employment
factors and the diagnosed medical conditions.
As appellant has not submitted rationalized medical evidence to establish an occupational
disease causally related to the accepted factors of her federal employment, she has failed to meet
her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 7, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 28, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

J.M., 58 ECAB 303 (2007).

6

